Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-21-00171-CV

                                      Leticia RODRIGUEZ,
                                     Appellant/Cross-Appellee

                                                  v.

                             Lydia RODRIGUEZ and Robert Pereida,
                                   Appellees/Cross-Appellants

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19456
                       Honorable Cynthia Marie Chapa, Judge Presiding

     BEFORE JUSTICE RIOS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
that reduces Appellant Leticia Rodriguez’s award “by improvements testified to by Defendants”
is REVERSED and judgment is RENDERED that Leticia Rodriguez recover from Lydia
Rodriguez and Robert Pereida, jointly and severally, damages in the amount of $35,400,
representing the value for the use and occupation of the Property at $600.00 per month from
November 1, 2015, through October 1, 2020. All other portions of the trial court’s judgment are
AFFIRMED. It is ORDERED that Appellant Leticia Rodriguez recover her costs of this appeal
from Appellees Lydia Rodriguez and Robert Pereida.

       SIGNED December 21, 2022.


                                                   _____________________________
                                                   Liza A. Rodriguez, Justice